Citation Nr: 0906615	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  08-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Review of the file discloses that the appellant, in a letter 
dated March 6, 2008, requested a local hearing at the Manila 
RO, which was then scheduled for her on May 2, 2008.  She 
went to the RO on that date and asked for an informal 
conference instead of a formal hearing, and a 5/2/08 memo 
documents that.  

Meanwhile, on her VA Form 9 appeal, dated April 1, 2008, she 
had checked a box to request a Travel Board hearing at the 
RO.  None was scheduled.  Then, in a letter of January 26, 
2009, she requested a videoconference hearing with the Board 
at the RO, "if this is still necessary for the resolution of 
my claim."  The January 2009 letter also requested 
advancement of her case on the appellate docket, based upon 
her advanced age and health problems.  A Deputy Vice Chairman 
of the Board wrote to the appellant on February 12, 2009, 
advising her that her request for her case to be advanced on 
the docket had been granted, and that a videoconference 
hearing would be scheduled by the Board's Hearing Team as 
soon as possible.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

This appeal was certified to the Board in August 2008, and a 
letter was sent to the claimant indicating so on January 7, 
2009.  As discussed above, in January 2009 the Board received 
a letter from the claimant requesting a videoconference 
hearing before the Board.  The claimant has 90 days from 
notification of certification of the appeal to request a 
hearing, and in this case, the claimant has filed a timely 
request for a hearing.  See 38 C.F.R. § 20.1304(a).  

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700.  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the appellant for a 
videoconference hearing before the Board, 
as the docket permits.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

